Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Action No. 20-MJ-00167-MEH

UNITED STATES OF AMERICA,

Plaintiff,

v.

MAMADOU KOUYATE,

Defendant.


         ORDER ON PRELIMINARY HEARING DISMISSING COMPLAINT AND
                      DISCHARGING THE DEFENDANT


N. REID NEUREITER
United States Magistrate Judge

        This matter came before the Court on December 1, 2020 for a preliminary

hearing to determine whether there exists probable cause to believe that the Defendant

committed the crime of making a false statement in connection with the purchase of a

firearm from a federally licensed firearm dealer in violation of 18 U.S.C. §§ 922(a)(6)

and 924(a)(2). Section 922(a)(6) makes it unlawful “for any person in connection with

the acquisition or attempted acquisition of any firearm . . . from a . . . licensed dealer . . .

knowingly to make any false or fictitious oral or written statement . . . with respect to any

fact material to the lawfulness of the sale . . . of such firearm.”

        On December 1, 2020, I took testimony and heard argument by videoconference

from the United States and Defense counsel on the issue of probable cause. At the

conclusion of the hearing, I requested supplemental briefing on the issue of probable

cause and the specifics of the statements made on the firearm transaction form filled
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 2 of 12




out by Defendant in connection with the purchase of firearms. The United States filed its

brief on December 7, 2020. Dkt. #18. Defendant filed his responsive brief on December

11, 2020. Dkt. #19.

Evidence Purporting to Establish Probable Cause

      Defendant is charged in connection with the purchase of firearms on January 19,

2019 from 1st Liberty Firearms located at 5700 Lincoln Street, Denver, Colorado. The

criminal complaint alleges that, on that date, Defendant filled out an ATF Form 4473,

Firearm Transactions Record, stating that he was the actual buyer of the firearm when,

in fact, he knew he was not the actual bona fide buyer of the firearm.

      The Government presented Agent Lee Schoenike as its only witness at the

preliminary hearing. The facts adduced by his testimony were almost exclusively those

contained in the Affidavit in Support of Complaint and Arrest Warrant previously filed

with the Court. See Dkt. ##1 & 1-1. The Affidavit in support of the Complaint recites that

on January 19, 2019, Defendant purchased thirteen 9mm pistols from 1st Liberty

Firearms. 1st Liberty is a federal firearms licensee. Dkt. #1-1 at ¶ 8. The purchase

included, among other weapons, two Glock model 17s with identifiable serial numbers

and a Beretta model PX4 Storm with an identifiable serial number. Id. at ¶ 9.

      In making his purchase, Defendant completed ATF Form 4473, a required form

for all firearm transactions involving a federal firearms licensee. Question 11a of ATF

Form 4473 asks, “Are you the actual transferee/buyer of the firearm(s) listed on this

form? Warning: You are not the actual transferee/buyer if you are acquiring the

firearm(s) on behalf of another person”. Defendant checked “Yes” in response to this

question. Id. at ¶¶ 10–11.




                                            2
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 3 of 12




       Six days after Defendant’s purchase of the thirteen 9mm pistols, Defendant’s

wife was detained at the Minneapolis Airport while in route to her final destination in the

country of Mali, Africa. Located in her luggage were the two Glock pistols and Beretta

pistol with identifiable serial numbers purchased by her husband on January 19, 2019.

Id. at 12–13. Defendant’s wife told Customs and Border Patrol agents that the guns

belonged to her husband and he had instructed her to leave the guns with his brother at

the airport in Bamako, Mali. Defendant’s wife told the agents that the guns were for her

brother-in-law to use for protection because Mali is a dangerous country. Id. at ¶ 15.

       Defendant had purchased one hundred and six (106) firearms from 1st Liberty

Firearms over the period from January 2018 through May 2019. Id. at ¶ 16. Defendant

had told the owner that his intent in purchasing the firearms was to take them to Africa

and he was trying “to get into the gun business in Africa.” Defendant asked the owner of

1st Liberty Firearms if he could ship firearms to Africa for him, but the owner said he

could not. Id. at ¶¶ 17–18. Defendant’s prior purchases of handguns included buying up

to twenty guns at one time and paying tens of thousands of dollars for the guns,

collectively. Id. at ¶¶ 19–29.

       On October 9, 2020, United States Citizenship and Immigration Services

conducted an interview of Defendant’s wife in connection with her application to become

a United States citizen. During the interview she was asked about the guns found in her

luggage and asked to whom the guns were to be given in Mali. She responded, “This

was for anybody.” Defendant had told her to take the guns to Mali for protection. Id. at

¶¶ 30–34. This answer, given under oath, was different from the answer she had

provided at the airport that the guns were for her brother-in-law.




                                             3
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 4 of 12




      Also, on October 9, 2020, Defendant was himself interviewed by the United

States Citizenship and Immigration Services. Defendant took full responsibility for giving

the guns to his wife. Defendant stated that he had instructed his wife to give the guns to

his brother at the airport in Mali. Defendant said that Mali is a dangerous place and the

firearms were to be used for protection. He said that he had exported at least one other

firearm out of the country by putting in his checked luggage. Defendant stated that he

was trying to start a gun club in Mali and that was the purpose for exporting the guns.

Id. at ¶¶ 40–43.

      During this interview, the Defendant stated that he makes $3,033.00 from Social

Security Disability and Worker’s Compensation per month. Id. at ¶ 46. Based on

Colorado Department of Labor records, the Defendant collected no other reported

income in the State of Colorado from 2017–2020. Id. at ¶¶ 53–55.

      According to a United States State Department Regional Security Officer

assigned to the United States Embassy in Bamako, Mali, the country of Mali has been

in a state of turmoil for decades with jihadists and armed rebel groups frequently

committing acts of terrorism and violence throughout the nation. 9mm pistols of the type

Defendant purchased are in high demand among jihadist groups as well as rebel

groups. The 9mm firearms purchased by the Defendant and sent with his wife could be

re-sold in Mali for over $800.00 each on the black market or $1,600.00 each on the

legitimate market. Id. at ¶¶ 48–52.

      Firearms traffickers are known to make multiple purchases of similar model

firearms. The disparity between Defendant’s reported and known income and his




                                            4
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 5 of 12




purchase of over 106 9mm pistols within a sixteen-month period is consistent with

firearms trafficking. Id. at ¶¶ 57–60.

       The United States presented the above evidence to support the conclusion that

there is probable cause to believe that, when Defendant made his purchase of thirteen

pistols on January 19, 2020, the guns were not purchased for himself but were in fact

intended to be transferred to someone else, and therefore he made a false statement

on the ATF form.

Arguments of the Parties

       The gravamen of the offense with which the Defendant is charged is making a

false statement. The false statement is made at the time of purchase. See Abramski v.

United States, 573 U.S. 169 (2014) (“There, he filled out form 4473, falsely checking

‘Yes’ in reply to Question 11.a. – that is, asserting he was the ‘actual transferee/buyer’

when, according the form’s clear definition, he was not.”). According to the United

States, the question is whether at the time of the purchase, Defendant was purchasing

the firearm for himself, or instead for another person, regardless of whether he used his

own money. Dkt. #18 at 2. In the United States’ view, when Defendant purchased the

thirteen firearms on January 19, 2019 and stated that he was the actual buyer, there is

probable cause to believe that he was not the actual buyer, but was intending to transfer

them to someone else or sell them. Id. at 2–3.

       By contrast, Defendant argues that his situation is very different from the one

presented in Abramski, where that defendant was clearly a straw buyer for his uncle,

who had provided the funds for the purchase. According to Defendant, the statute

requiring affirmation that the purchaser is a “actual” or bona fide “buyer” is not meant to




                                             5
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 6 of 12




control the secondary market—what happens to the gun after it is purchased. As I

understand Defendant’s theory, Defendant could have purchased the guns with the

intent of selling or transferring them to a third party sometime in the future. So long as

the potential future purchaser or transferee was not known at the time the guns were

initially purchased, Defendant was still a bona fide buyer and did not make a false

statement when he answered “Yes” to the question, “Are you the actual

transferee/buyer of the firearm(s) listed on this form?”

       The warning on the form, “You are not the actual transferee/buyer if you are

acquiring the firearm(s) on behalf of another person,” did not apply to Defendant

because he was not “acquiring the firearms on behalf of” any identifiable other person.

Instead, he was arguably acquiring them with the intention of reselling them at some

indefinite time in the future but without any particular transferee in mind. According to

Defendant’s written submission, while he may have committed other uncharged crimes

with respect to these guns (for example, violation of laws regarding the unlicensed

export of firearms), there is no evidence that he committed the crime of which he is

charged, namely, making a false statement in connection with the purchase of firearms.

See Dkt. #19 at 3 (“Whatever other offenses he may have been committing, making a

false statement to a federal licensed dealer in violation of § 922(a)(6) was not one of

them.”).

       In response, the United States’ position is that if the firearms were purchased

“with the intention of selling them,” no matter when or to whom, then Defendant violated

§ 922(a)(6) because he was not the actual transferee/buyer of the firearm. Dkt. #18 at 3.




                                             6
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 7 of 12




Analysis

       Here, the reasonable inference from the evidence presented at the preliminary

hearing is that Defendant was engaged in the unlicensed exportation and trafficking of

firearms to Mali. Defendant asked the owner of 1st Liberty Firearms to help in the

shipping of the guns to Mali, confirming this was his true intent. The Court does not

credit the explanation that Defendant was interested starting a gun club in Mali. Indeed,

I question whether a gun club (any gun club) would have more than one hundred

examples of a near identical model of pistol. What is much more likely is that the guns

were intended for resale at a profit in Mali, where such guns are in high demand. That

said, the Defendant is not charged with the unlawful trafficking or export of firearms.

Instead, he is charged with falsely stating on Form 4473 that he is the “actual

transferee/buyer” of the guns. There was no evidence presented as to whom the guns

would be sold in Mali. According to Defendant’s wife, they were to be given to his

brother at the airport and could be for “anybody.”

       The authorities cited by the Parties shed only partial light on the question

whether a person purchasing a firearm with the intention of reselling it at a profit at

some indefinite time in the future, to some as-yet unidentified buyer, is an “actual

transferee/buyer.” The Firearms Transaction Record Form 4473 that Defendant

completed has an explanatory instructions section, which reads as follows:

       Question 21.a.1 Actual Transferee/Buyer: For purposes of this form, a
       person is the actual transferee/buyer if he/she is purchasing the firearm for
       him/herself or otherwise acquiring the firearm for him/herself. (e.g.,

1 It was explained at the preliminary hearing that ATF has updated its forms and the new version
of ATF Form 4473 changed the number of the questions, with question No. 11, which Defendant
answered, now renumbered to No. 21. It was nevertheless stipulated at the hearing that, with
the exception of the number change, the relevant contents of the new version of the form is
substantially identical to the form that Defendant signed.


                                               7
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 8 of 12




       redeeming the firearm from pawn, retrieving it from consignment, firearm
       raffle winner). A person is also the actual transferee/buyer if he/she is
       legitimately purchasing the firearm as a bona fide gift for a third party. A
       gift is not bona fide if another person offered or gave the person
       completing this form money, service(s), or item(s) of value to acquire the
       firearm for him/her, or if the other person is prohibited by law from
       receiving or possessing the firearm.

       EXAMPLES: Mr. Smith asks Mr. Jones to purchase a firearm for Mr. Smith
       (who may or may not be prohibited). Mr. Smith gives Mr. Jones the money
       for the firearm. Mr. Jones is NOT THE ACTUAL TRANSFEREE/BUYER of
       the firearm and must answer “no” to question 21.a. The licensee may not
       transfer the firearm to Mr. Jones. However, if Mr. Brown buys the firearm
       with his own money to give to Mr. Black as a gift (with no service or
       tangible thing of value provided by Mr. Black), Mr. Brown is the actual
       transferee/buyer of the firearm and should answer “yes” to question 21.a.
       However, the transferor/seller may not transfer a firearm to any person
       he/she knows or has reasonable cause to believe is prohibited under 18
       U.S.C. 922(g), (h), (n), or (x).

       This instruction section provides no clarity on the question whether a purchase

with the intent to resell sometime in the future to some unknown buyer renders the

purchaser “not the actual transferee/buyer” of the firearms.

       The Abramski decision provides an indirect answer to the question. That case

involved a classic “straw” buyer—the former police officer who offered to buy a Glock 19

for his uncle using a law enforcement discount. Abramski got the purchase money by

check from his uncle, bought the gun, deposited the check and delivered the gun to his

uncle. Abramski had answered “yes” to the “actual transferee/buyer” question, when his

intention all along was to pass the gun (purchased with the uncle’s money) along to his

uncle. 573 U.S. at 175. The Abramski defendant’s argument had been that because he

was lawfully entitled to buy the gun, and his uncle was also lawfully entitled to buy or

possess the gun, there was no material misrepresentation when he falsely answer “yes”

to the “actual buyer” question. The Abramski case did not involve the question whether




                                             8
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 9 of 12




a person buying a gun, ultimately for resale, but without any presently identified buyer

and no set time for ultimate disposition of the weapon, is making a false statement in

answering “yes” to this same question.

      The Abramski case’s analysis of the straw buyer question does teach how one

should look at the statute in interpreting the language of the ATF Form:

      In answering that inquiry, we must (as usual) interpret the relevant words
      not in a vacuum, but with reference to the statutory context, “structure,
      history, and purpose.” Maracich v. Spears, 570 U.S. ––––, ––––, 133 S.
      Ct. 2191, 2209, 186 L. Ed. 2d 275 (2013). All those tools of divining
      meaning—not to mention common sense, which is a fortunate (though not
      inevitable) side-benefit of construing statutory terms fairly—demonstrate
      that § 922, in regulating licensed dealers’ gun sales, looks through the
      straw to the actual buyer.

              The overarching reason is that Abramski’s reading would
      undermine—indeed, for all important purposes, would virtually repeal—the
      gun law’s core provisions. As noted earlier, the statute establishes an
      elaborate system to verify a would-be gun purchaser’s identity and check
      on his background. See supra, at 2263. It also requires that the
      information so gathered go into a dealer’s permanent records. See supra,
      at 2263–2264. The twin goals of this comprehensive scheme are to keep
      guns out of the hands of criminals and others who should not have them,
      and to assist law enforcement authorities in investigating serious crimes.
      See Huddleston, 415 U.S., at 824, 94 S. Ct. 1262; supra, at 2263–2264.
      And no part of that scheme would work if the statute turned a blind eye to
      straw purchases—if, in other words, the law addressed not the substance
      of a transaction, but only empty formalities.

Abramski, 573 U.S. at 179–180.

      While § 922 may be part of a comprehensive scheme to keep guns out of the

hands of criminals, Defendant in this case was not one of those prohibited people.

Neither was he a straw buyer. There was no evidence presented at the preliminary

hearing that the purchase money for the weapons did not originate with him. And based

on the evidence presented at the preliminary hearing, although Defendant may have

had an intention of transferring the guns by resale at some point, there is no evidence



                                            9
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 10 of 12




 that, at the time he was buying them, he knew to whom the guns might eventually be

 sold or when those sales might take place.

        The Abramski case does explain that Congress, in passing § 922, chose not to

 regulate “beyond the initial point of sale.” Id. at 185. And the Court, citing Abramski’s

 argument, also recognized that because “the law mostly addresses sales made by

 licensed dealers, a purchaser can (within wide limits) subsequently decide to resell his

 gun to another private party.” Id. Indeed, the Court majority specifically agreed that

 “Congress decided to regulate dealers’ sales, while leaving the secondary market for

 guns largely untouched.” Id. Thus, the Supreme Court decision in Abramski appears to

 reject the United States’ position in this case that if Defendant purchased “the firearms

 with intention of reselling them,” he made a false statement in answering “yes” to

 question 11.a. See also id. at 199–200 (“Guns Intended for Resale. The Government

 admits that the man at the counter is the true purchaser even if he immediately sells the

 gun to someone else. Tr. of Oral Arg. 34–35. And it appears the Government’s position

 would be the same even if the man at the counter purchased the gun with the intent to

 sell it to a particular third party, so long as the two did not enter into a common-law

 agency relationship.”) (Scalia, dissenting).

        In this case, based on the sheer quantity of weapons involved, and Defendant’s

 admission he wanted to get into the “gun business,” the evidence is strong that

 Defendant was engaged in the purchase of weapons for resale, likely in Mali. But the

 question on the ATF form does not ask about an intended subsequent resale, which the

 Supreme Court in Abramski indicated would nevertheless justify a “yes” answer on the




                                                10
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 11 of 12




 critical question on the ATF form. The explanatory instruction language on the ATF form

 provides no guidance whatsoever regarding subsequent resales.

        Another rule of criminal statutory interpretation applies here: the rule of lenity. It is

 a “familiar principle” that “‘ambiguity concerning the ambit of criminal statutes should be

 resolved in favor of lenity.’” Skilling v. United States, 561 U.S. 358, 410 (2010). “The

 rule of lenity seeks to ensure legislatures, not prosecutors, decide the circumstances

 when people may be sent to prison. It seeks to ensure, too, that if a legislature wishes

 to attach criminal consequences to certain conduct—to deprive persons of their

 property, liberty, or even lives—it provides fair warning.” United States v. Rentz, 777

 F.3d 1105, 1113 (10th Cir. 2015). The rule of lenity has been applied by the Tenth

 Circuit in firearms offenses. Id.

        In this instance, four points lead me to a conclusion. First, there was no intention

 by Congress with this statute to regulate the secondary gun market. Second, the ATF

 instructions on the ATF Form 4473 fail to give any guidance as to whether a subsequent

 potential resale of a gun makes a purchaser something other than the “actual

 transferee/buyer.” The form is ambiguous on this point. Third, the United States in oral

 argument in Abramski conceded that a gun buyer who buys a gun with the intention to

 resell nevertheless qualifies as an actual buyer. And fourth, the reasonable inference

 from the evidence presented at the preliminary hearing was that Defendant purchased

 the guns himself for resale in Mali.

        Notwithstanding the evidence that Defendant purchased these weapons for

 resale in Mali, I therefore conclude that the United States has not demonstrated

 probable cause to believe that Defendant made a false statement when Defendant




                                               11
Case 1:20-mj-00167-MEH Document 20 Filed 12/16/20 USDC Colorado Page 12 of 12




 affirmed on the ATF Form 4473 that he was the actual transferee/buyer of the guns.

 There is no probable cause to believe Defendant committed the charged offense. Based

 on the evidence I have seen, there were likely other offenses committed in connection

 with the purchase and attempted export of these handguns. But the Government has

 not shown probable cause to believe that making a false statement to a licensed

 firearms dealer in violation of § 922(a)(6) was one of them.

 Conclusion

       For the foregoing reasons, pursuant to Federal Rule of Criminal Procedure 5.1(f),

 there being no finding of probable cause that the charged offense has been committed,

 I hereby ORDER THE COMPLAINT DISMISSED AND THE DEFENDANT

 DISCHARGED.

 Date: December 16, 2020                         _____________________
       Denver, Colorado                          N. Reid Neureiter
                                                 United States Magistrate Judge




                                            12
